Citation Nr: 0029865	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  97-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a right 
lower leg fracture, to include the ankle and foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to October 
1968, including service in Vietnam, and was awarded the 
Purple Heart Medal, among other decorations.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a fracture of the 
right lower leg, chloracne or other acneform disease as a 
result of exposure to herbicides and pes planus.  The veteran 
appealed only the issue of a right lower leg fracture.  This 
case was previously before the Board in January 1999, at 
which time it was remanded to the RO for further development.  
The case has now been returned to the Board.  


REMAND

Initially, it must be noted that although the veteran 
apparently does not know which part of his right lower 
extremity was purportedly fractured in service, he appears to 
be claiming that it was the lower leg, ankle or foot.  Thus, 
the RO must include the foot and ankle in considering the 
claim.  

This case was previously remanded for a VA X-ray examination 
and, if necessary, an orthopedic examination.  The veteran 
was afforded both but the orthopedic examination report 
contains some confusing information that must be clarified.  
At the time of the last examination, it was noted that the 
veteran received all of his medical treatment at the VA.  As 
this matter was not pursued, it is not known whether he 
receives VA treatment for his claimed fracture residuals.  
This must be clarified and any relevant medical records 
obtained.  Accordingly, the case has to be remanded again.  

It must also be noted that 38 U.S.C.A. § 5107(a), as in 
effect throughout most of this appeal, has been revised by 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 1006-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a).  Thus, the duty to assist no longer is 
predicated on the submission of a "well grounded" claim, 
and the claim must be decided on the merits, after assessing 
the weight and credibility of the evidence.   

In view of the above, the case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any medical evaluation or 
treatment, VA or private, that he has 
received for the residuals of his claimed 
right lower leg/foot/ankle fracture since 
his separation from active service.  The 
RO should then obtain his medical 
records.  After any medical records have 
been obtained and added to the claims 
file, or after it is ascertained that 
there are no available records, the 
development outlined below should be 
accomplished. 

3.  The Board notes the RO's requests for 
records of "B" Company, 1st Medical 
Battalion, for the period December 1966 
and January 1967 in an attempt to support 
the veteran's claim.  It is suggested 
that the RO verify with the National 
Personnel Records Center (NPRC) that its 
recent response that a search of "Co B, 
1st Med Bn" for December 1966 and 
January 1967 failed to identify the 
veteran, was actually a search of the 
"admission and sorting logs" and not 
some other records.  After clarifying 
that matter, and if then indicated, the 
RO should contact the Marine Corps 
Historical Center again to ensure that 
that office 




searched for the admission and sorting 
logs in light of its response referring 
to "command chronologies," rather than 
admission and sorting logs.  Any leads 
obtained through the above contacts 
should be pursued.  

4.  The May 1999 VA orthopedic diagnoses 
initially noted that (1) the right leg 
had a history of shrapnel and had 
developed a chronic pain problem which 
was being diagnosed as bothersome 
scarring plus some irritation from 
shrapnel metal; (2) the right ankle had a 
history of possible injury or fracture in 
the military service and had had only 
minimal pain lately; status of joint and 
of possible fracture was pending X-ray; 
(3) right foot pain was diagnosed as 
chronic muscular strain superimposed on 
pes planus deformity; status of possible 
fracture in the area was pending X-ray; 
and (4) symptoms in the distal portion of 
the right lower extremity were probably 
worsened by chronic tension and/or 
depression.  

The VA orthopedic examiner wrote an 
addendum to the examination report after 
X-rays were taken, in which he noted that 
X-rays of the right foot, ankle and lower 
leg were normal.  He stated that, in 
regard to his previous diagnoses, the 1st 
and 4th diagnoses, which pertain to the 
lower leg, remained the same; the 2nd, 
which pertains to the ankle joint "and 
the minimal persistent pain, is diagnosed 
as some bothersome scarring and some mild 
synovitis;" and the 3rd diagnosis, 
dealing with the foot, remained the same.  




The veteran is already service-connected 
for his right leg shrapnel injury and 
that is not at issue.  In respect to the 
any fracture of the right lower 
extremity, the veteran apparently can not 
recall, if he ever knew, whether it was 
his lower leg, ankle or foot that 
purportedly was fractured.  However, 
assuming it was the ankle, it is unclear 
how the VA examiner concluded that there 
was bothersome scarring (which in a prior 
examination report he stated was in the 
fracture area) and mild synovitis in 
light of the normal X-ray findings and 
normal physical examination findings.  
Also, it is not clear whether the 
examiner reviewed the service medical 
records, including the September 16, 
1968, separation examination report and 
the 1970 and 1972 Naval Reserve physical 
examination reports, which all indicate 
that the lower extremities and feet were 
normal, and the medical history forms 
executed by the veteran at the 1970 and 
1972 examinations in which he denied 
various orthopedic type symptoms and 
denied having had any fractured bones and 
anything but routine treatment over the 
prior five years.  

Thus, the veteran should be afforded an 
orthopedic examination by another 
physician who is a specialist in 
orthopedics/orthopedic surgery.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner who must review the entire file, 
including the service medical records and 
any log entries that may be obtained 
pursuant to this remand, all post-service 
medical evidence, and the veteran's 
statements and claims forms.  Any 
indicated diagnostic studies, including 
any imaging studies, should be 
accomplished, along with a comprehensive 
physical examination.  The 

examiner should then clearly state 
whether the veteran has any abnormalities 
of the right lower leg, ankle or foot 
(other than any residuals of a shell 
fragment wound) and whether any of those 
abnormalities is at least as likely as 
not a residual of a fracture which would 
have occurred over 30 years ago, in light 
of the fact that no residuals were noted 
on the service department examinations 
performed after the claimed fracture and 
since the veteran denied various 
musculoskeletal symptoms (and fractured 
bones) in two medical history reports 
within a few years after active service.  
Any indicated credibility assessments 
should be made. 

5.  The RO should then review the record 
and ensure that the examination report 
responds to the matters raised by the 
Board.  The claim of service connection 
for residuals of a claimed fracture of 
the right lower leg, ankle or foot, 
should be readjudicated on the merits 
with consideration of the credibility and 
weight of the evidence.  If the claim is 
denied, a supplemental statement of the 
case should be issued with opportunity to 
respond.  The case should then be 
returned to the Board.    

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).



- 7 -


